Citation Nr: 0532521	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain of the left leg.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine 
(cervical spine disability).  

3.  Entitlement to an initial evaluation in excess of 10 
percent for impingement syndrome of the right shoulder (right 
shoulder disability).  

4.  Entitlement to an initial evaluation in excess of 10 
percent for psoriasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph G. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to December 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In the January 2002 rating 
action, the RO granted service connection for cervical spine 
disability and for psoriasis and assigned initial 10 percent 
evaluations, effective August 7, 2001.  In that rating 
decision, the RO also denied service connection for joint 
pain in the veteran's left leg.  In the latter rating action, 
the RO established the veteran's entitlement to a separate 10 
percent rating for his right shoulder disability.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In May 2005, the veteran and her spouse testified at a 
hearing held at the local VA office before the undersigned 
Acting Veterans Law Judge.  At the hearing, the veteran 
submitted additional pertinent evidence that was accompanied 
by a waiver of RO consideration, and which will be considered 
by the Board in the adjudication of this appeal.

The veteran's claims challenging the initial ratings assigned 
for her cervical spine and right shoulder disabilities, as 
well as for her psoriasis, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic disability manifested by joint pain of the left leg 
is not currently demonstrated.


CONCLUSION OF LAW

A chronic disability manifested by joint pain of the left leg 
was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
seeking service connection for a disability manifested by 
joint pain of the left leg, and that the requirements of the 
VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded an SOC 
and a Supplemental Statement of the Case (SSOC) that provided 
notice of the law and regulations, as well as the reasons and 
bases for the RO's determinations.  By way of these 
documents, as well as the RO's October 2001 "VCAA" letter, 
and discussions at the November 2003 RO and May 2005 Board 
hearings, VA carefully advised her of the information and 
evidence necessary to substantiate her claim and the 
importance of doing so.  Id.  In light of the foregoing, the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, as well as the types 
of evidence VA would assist him in obtaining, ensuring the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. at 119.  Here, the veteran, by 
submitting additional evidence at the May 2005 Board hearing, 
affirmatively demonstrates that she understood the importance 
of doing so.  Moreover, she has not asserted that she was 
prejudiced in any way by the notice provided by VA during the 
course of this appeal.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letter, 
the RO's rating decisions, the SOC, the SSOC, or by way of 
discussions at the November 2003 and May 2005 hearings, when 
cobbled together, see Mayfield, substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and pertinent records of the veteran's VA 
outpatient treatment care, dated from 2001 to 2005.  In 
addition, the record contains transcripts of the testimony of 
the veteran and her spouse at the November 2003 and May 2005 
hearings.  Further, in November 2001 and January 2004, she 
was afforded formal VA examinations, and her representative 
has offered written argument in support of this claim.

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time, without a remand of the case to provide additional 
assistance to the veteran or to give her representative 
another opportunity to present additional evidence and/or 
argument because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, any further development would be 
futile, and that there is no possibility that additional 
assistance would further aid her in substantiating her claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Service connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a disability 
manifested by joint pain of the left leg.  Significantly, the 
Board observes that service connection has been established 
for patellofemoral syndrome of the left knee.  Further, in 
her testimony, the veteran acknowledged that she never served 
in the Persian Gulf, so consideration of 38 U.S.C.A. § 1117 
(West 2002) and 38 C.F.R. § 3.317 (2005) is not appropriate.

The veteran, however, has testified at hearings on appeal 
that she has additional disability involving her left hip.  
Review of the evidence of record shows that in September 
1989, the veteran had complaints of pain in her left leg.  X-
ray studies of the left hip were normal.  The service medical 
records do not indicate further complaints of a left leg 
disorder, other than knee pain, during service.  

An examination was conducted by VA in November 2001.  At that 
time, the veteran did not have complaints relative to the 
left hip.  No abnormality of the left hip was noted.  VA 
outpatient treatment records, dated from 2001 to February 
2005, show no disability involving the left leg, other than 
the left knee disorder for which service connection has 
already been established.  A VA examination conducted in 
January 2004 is also negative for pathology of the left leg.  

For service connection to be established, the evidence must 
show current disability.  Although the veteran did have 
complaints of left hip pain while on active duty, a chronic 
disease was not demonstrated at that time and a left hip 
disorder is not currently shown.  Under these circumstances, 
service connection must be denied.  


ORDER

Service connection for disability manifested by joint pain of 
the left leg is denied.


REMAND

Unfortunately, for the reasons stated below, the Board has no 
discretion and must remand the veteran's cervical spine, 
right shoulder and psoriasis claims for further development.

During the May 2005 Board hearing, the veteran testified that 
her cervical spine, right shoulder and skin disabilities had 
worsened since the most recent VA examinations.  Accordingly, 
the veteran must be afforded contemporaneous VA examinations 
to determine the nature, extent and severity of these 
conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  
Further, with respect to her psoriasis, the veteran reports 
that the condition now extends over larger areas of her body.  

The veteran continues to receive treatment for these 
disabilities.  As such, prior to conducting the examinations, 
all pertinent, outstanding records must be obtained.

In view of the above, this matter is REMANDED to the AMC for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the AMC should schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent and severity 
of her service-connected cervical spine 
and right shoulder disabilities.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing, including X-rays and range of 
motion studies, should be accomplished, 
and the examiner should identify all 
cervical spine and right shoulder 
pathology found to be present.  The 
examiner should report the findings of 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the neck and right shoulder.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After associating with the claims 
folder any outstanding records, the 
veteran should be afforded a 
comprehensive VA dermatological 
examination to determine the current 
severity of her psoriasis, to 
specifically include a description all 
areas on her body affected by the 
condition.  All indicated tests must be 
conducted.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner must report whether the 
veteran's psoriasis is productive of 
exudation, constant itching, extensive 
lesions or marked disfigurement, as well 
as whether it is manifested by systemic 
or nervous manifestations.

The examiner must also describe all areas 
affected by the veteran's psoriasis and 
estimate the percentage of her body, both 
covered and exposed areas, which are 
affected by the condition.  In addition, 
he or she should state whether the 
veteran treats the condition with 
systemic therapy such as therapeutic 
doses of corticosteroids or other 
immunosuppressive drugs.

All examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  After completion of the foregoing, 
the AMC should readjudicate the veteran's 
claims.

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


